United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1532
                                   ___________

Robert W. Curtis,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: July 14, 2009
                                Filed: July 17, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Robert W. Curtis appeals the district court’s1 order affirming the denial of
disability insurance benefits (DIB). For the following reasons, we conclude that the
Commissioner’s decision is supported by substantial evidence on the record as a
whole. See Pate-Fires v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009) (standard of


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
review); see also Pyland v. Apfel, 149 F.3d 873, 876 (8th Cir. 1998) (to qualify for
DIB, claimant must establish disability before his insured status expires).

       First, because the administrative law judge (ALJ) gave multiple valid reasons
for his adverse credibility determination, the determination warrants deference. See
Finch v. Astrue, 547 F.3d 933, 935-36 (8th Cir. 2008) (questions of credibility are for
ALJ in first instance). Second, the ALJ did not err by discounting consulting
physician Smelz’s opinion on Curtis’s residual functional capacity (RFC): Dr. Smelz
saw Curtis only once, her opinion did not adequately explain Curtis’s limitations or
the basis for them, and the medical records did not support the standing and walking
restrictions. See Kirby v. Astrue, 500 F.3d 705, 709 (8th Cir. 2007) (consulting
physician’s opinion deserves no special weight); Charles v. Barnhart, 375 F.3d 777,
783 (8th Cir. 2004) (generally when consulting physician examines claimant only
once, his opinion is not considered substantial evidence). Third, the determination of
disability by the Department of Veterans Affairs (VA) was not binding on the ALJ
when evaluating whether Curtis was disabled for purposes of DIB, see Pelkey v.
Barnhart, 433 F.3d 575, 579 (8th Cir. 2006); cf. Fisher v. Shalala, 41 F.3d 1261, 1262
(8th Cir. 1994) (per curiam) (finding no support for contention that claimant’s 60%
service-connected disability rating equated with inability to engage in substantial
gainful activity under social security standards); and the ALJ specifically
acknowledged the VA decision, which was based on records not before the ALJ and
which, according to the VA decision, conflicted with the examination findings in the
record at issue here.

       Fourth, we find no error in the ALJ’s RFC determination, given that it was
based in part on Curtis’s own description of his limitations, and also on the
documented observations of treating physicians and others. See Flynn v. Astrue, 513
F.3d 788, 792 (8th Cir. 2008) (RFC determination); see also Guilliams v. Barnhart,
393 F.3d 798, 804 (8th Cir. 2005) (hypothetical to vocational expert is proper if it sets
forth impairments supported by substantial evidence and accepted as true by ALJ).

                                          -2-
Finally, we reject Curtis’s various challenges to the ALJ’s finding that he was capable
of performing his past relevant work as a union president.

      Accordingly, we affirm.
                     ______________________________




                                         -3-